 Case 4:21-cv-00069 Document 1 Filed 01/25/21 Page 1 of 14 PageID #: 1




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION


Shahidah Adams                                        Civil Action No.

               Plaintiff


v.


Experian Information Solutions, Inc.
                                                     Complaint
And

Verizon Communications, Inc.                         And

            Defendants
                                                     Demand for Jury Trial




                                        COMPLAINT



       NOW COMES Plaintiff, Shahidah Adams, (hereafter the “Plaintiff”) by and through

undersigned Counsel, whom through this complaint against the Defendants allege the

following:

                               PRELIMINARY STATEMENT

       1.        This is an action for actual, statutory and punitive damages, costs, and

attorneys’ fees brought pursuant to 15 U.S.C. §1681 et seq. (Federal Fair Credit Reporting

Act)




                                                1
 Case 4:21-cv-00069 Document 1 Filed 01/25/21 Page 2 of 14 PageID #: 2




                              JURISIDICTION AND VENUE

     2.        Jurisdiction of this Court is conferred by 15 U.S.C. §1681(p), and 28 U.S.C.

§1331.

     3.        Venue in this District is appropriate under 28 U.S.C. §1391(b)(1) because

Defendant, Experian, is a citizen of the Eastern District of Texas, as defined under 28

U.S.C. §1391(c)(2).

                                        PARTIES

     4.        Plaintiff is a natural person and citizen of the United States. Plaintiff is a

“consumer” as that term is defined by 15 U.S.C. §1681a(c).

     5.        Defendant Experian Information Solutions, Inc., (hereafter Experian) is a

foreign For-Profit Corporation registered to do business and doing business in Texas.

Defendant is a “consumer reporting agency”, as defined by 15 U.S.C §1681a(f) and is

engaged in the business of assembling, evaluating, and disbursing information concerning

consumers for the purpose of furnishing consumer reports, as defined in 15 U.S.C.

§1681a(d) to third parties. Defendant is currently doing business in Texas and has a

corporate office in Allen, Texas.

     6.        Defendant, Verizon Communications, Inc., (hereinafter Verizon), is a data

furnisher that reports consumer tradelines to Experian. Defendant is a “furnisher” of

information as defined by 15 U.S.C § 1681s(a)&(b), who regularly and in the ordinary

course of business furnishes credit information to one or more consumer agencies about

consumer transactions. Defendant is currently doing business with consumers in Texas, as

well as thousands of consumers in the Sherman County area.




                                                 2
 Case 4:21-cv-00069 Document 1 Filed 01/25/21 Page 3 of 14 PageID #: 3




                               FACTUAL ALLEGATIONS

     6.          Plaintiff incorporates the foregoing paragraphs as though the same were set

forth at length herein.

     7.          Verizon attempted to collect an alleged debt from Plaintiff, identified by

Account # 3035.

     8.          Experian is a consumer reporting agency. Experian assembles, evaluates,

and disburses information concerning consumers for the purpose of furnishing consumer

reports. In addition, when Experian maintains credit information to be reported/published,

the information is used in determining credit scores.

     9.          Verizon instructed Experian to maintain, publish and report Plaintiff’s

alleged debt, identified by the Account # 3035.

     10.         Plaintiff disputed the Verizon account directly with Experian with a detailed

dispute letter dated 09/12/2018, as required by the FRCA. After Experian received

Plaintiff’s dispute, they communicated the dispute with Verizon. When Verizon

communicated the results of their “investigation” to Experian, they re-aged the account by

modifying “account history”, and Experian allowed Verizon to re-age the account. After

Verizon modified the account history, Plaintiff’s account history no longer displayed a full

and accurate history of plaintiff’s account. The correct reporting is to report the account’s

entire history to show its correct age and to allow it to age properly for purposes of accurate

credit scores.

     11.         After Experian’s “investigation” of Plaintiff’s dispute, Plaintiff discovered

that the Verizon’s “Date of Status” dates were re-aged.




                                                   3
 Case 4:21-cv-00069 Document 1 Filed 01/25/21 Page 4 of 14 PageID #: 4




     12.       Plaintiff’s Verizon “Date of Status” dates were re-aged. Plaintiff’s “Date

of Status” date was changed from 09/2017 to 10/2017.

     13.       By removing account history, Verizon is causing Experian’s “Date of

Status” dates to re-age to a fresh and new date, causing damage. Since the account history

is modified, it converts the older delinquency into a much newer delinquency. The more

recent the delinquency, the more it negatively effects credit ratings and scores. FICO credit

scores are used in 90% of all credit decisions. As per FICO, the more recent the

delinquency, the more it damages credit scores. Experian even uses FICO model 8.

     14.       Verizon re-aged their accounts each time that they conducted an

“investigation” into a consumer dispute, and Experian allowed them to re-age the account.

Verizon and Experian penalized Plaintiff for exercising a statutory right to dispute

inaccurate information.

      15.      Experian did not provide a good faith investigation into Plaintiff’s dispute.

      16.      Experian did not follow reasonable procedures to assure maximum possible

accuracy of Plaintiff’s credit data.

     17.       Experian is allowing Verizon to remove account history, causing Experian’s

“Date of Status” date to be re-aged. The information that Experian is allowing is both

inaccurate and misleading.

     18.       Verizon is providing credit information that they know or should know is

inaccurate and misleading.

     19.       The Date of Status date should be the day the debt was deemed

uncollectable. Verizon deleted their account history, and Experian allowed Verizon to

delete history/information that would re-age the “Date of Status” date. Please see Toliver



                                                 4
 Case 4:21-cv-00069 Document 1 Filed 01/25/21 Page 5 of 14 PageID #: 5




v. Experian Info. Solutions, Inc., 973 F. Supp. 2d 707, 725 (S.D. Tex. 2013) (“‘Date of

Status' is a date that should mark the day a debt was deemed uncollectible and thus charged

off.” A creditor presented with Toliver's Experian credit report could reasonably interpret

the “Date of Status” entry to mean exactly that”)

     20.       Re-aging accounts by changing the Date of Status date is misleading. Please

see Toliver v. Experian Info. Solutions, Inc., 973 F. Supp. 2d 707, 727 (S.D. Tex. 2013)

(“Date of Status” entry was “misleading in such a way and to such an extent that it can be

expected to adversely affect credit decisions.”)

     21.       Experian should have discovered the misleading information if they would

have provided a good faith reasonable investigation. It has already been determined that

Experian does not conduct reasonable investigations into the re-aging of the “Date of

Status” dates. Please see Toliver v. Experian Info. Solutions, Inc., 973 F. Supp. 2d 707, 732

(S.D. Tex. 2013) (Toliver's Experian credit reports contained a “Date of Status” that a

reasonable jury could find misleading, and Experian “could have uncovered the inaccuracy

‘if it had reasonably reinvestigated the matter.’ ” DeAndrade, 523 F.3d at 68 (quoting

Cushman, 115 F.3d at 226).)

     22.       These accounts are not only inaccurate but also misleading, which the Fifth

Circuit has addressed. The Fifth Circuit ruled that even a technical accuracy can be so

misleading to the point that it is no longer accurate, please see Sepulvado vs. CSC Credit

Services, 158 F.3d 890, 895 (5th Cir. 1988), a consumer report is inaccurate if it is

“misleding in such a way and to such an extent that it may be expected to adversely affect

credit decisions.”




                                                   5
 Case 4:21-cv-00069 Document 1 Filed 01/25/21 Page 6 of 14 PageID #: 6




     23.       The reporting of this credit information on Plaintiff’s credit reports

negatively reflects upon the Plaintiff, Plaintiff’s credit repayment history, Plaintiff’s

financial responsibility as a debtor and Plaintiff’s credit worthiness. This information was

furnished by Verizon and reported by Experian, misrepresenting the account history and/or

status of Plaintiff’s account, and is currently being reported and is reflected on Plaintiff’s

credit reports, resulting in lowering Plaintiff’s credit score and furthering Plaintiff’s

damages.

     24.       Plaintiff’s credit reports and file have been obtained and have been reviewed

by known and unknown, prospective and existing credit grantors and extenders of credit.

The inaccurate information furnished by Verizon, and reported by Experian, is continuing

to damage the Plaintiff’s credit rating.

     25.        As a result of conduct of Experian and Verizon, Plaintiff has suffered great

physical, emotional and mental pain and anguish, all to Plaintiff’s great detriment and loss.

     26.        As a result of the conduct of Experian and Verizon Plaintiff has suffered

actual damages all to Plaintiff’s great detriment and loss.

     27.        At all times pertinent hereto, Experian and Verizon were acting by and

through their agents, servants, and/or employees who were acting within the course and

scope of their agency or employment, and under the direct supervision and control of the

Defendants herein.

     28.        At all times pertinent hereto, the conduct of Experian and Verizon, as well

as that of their agents, servants and/or employees, was malicious, intentional, willful,

reckless, and in grossly negligent disregard for federal laws and the rights of the Plaintiff

herein.



                                                  6
 Case 4:21-cv-00069 Document 1 Filed 01/25/21 Page 7 of 14 PageID #: 7




                                    CAUSES OF ACTION

     29.       Plaintiff incorporates the foregoing paragraphs as though the same were set

forth at length herein.

     30.       All causes of action were causes of the damages which Plaintiff suffered.

                                Count I: Fair Credit Reporting Act

     31.       Plaintiff incorporates the foregoing paragraphs as though the same were set

forth at length herein.

     32.       This suit is brought against the Defendants as the damages made the basis

of this suit were caused by their violation of the FCRA. In all instances of violating the

FCRA, Defendants did so willfully and/or negligently. Under, 15 U.S.C. §1681n and

§1681o, the Plaintiff is entitled to recover actual damages, punitive damages, and

reasonable attorney’ s fees.

     15 U.S.C. §1681n, “Civil Liability for Willful Noncompliance” reads:

                  (a)   Any person who willfully fails to comply with any requirement
            imposed under this title with respect to any consumer is liable to that consumer
            in an amount equal to the sum of

                         (1)      any actual damages sustained by the consumer as a result
                   of the failure or damages of not less than $100 and not more than $1000

                          (2)      such amount of punitive damages as the court may allow;
                    and

                          (3)    in the case of any successful action to enforce any liability
                    under this section, the costs of the action together with reasonable
                    attorney’s fees as determined by the court.

     And, 15 U.S.C. §1681o, “Civil Liability for Negligent Noncompliance” reads:

               (a)     Any person who is negligent in failing to comply with any
       requirement imposed under this title with respect to any consumer is liable to that
       consumer in an amount equal to the sum of:



                                                  7
 Case 4:21-cv-00069 Document 1 Filed 01/25/21 Page 8 of 14 PageID #: 8




                          (1)     any actual damages sustained by the consumer as a result
                    of the failure; and

                          (2)    in the case of any successful action to enforce any liability
                    under this section, the costs of the action with reasonable attorney’s fees
                    as determined by the court.

                                Experian’s FCRA violations

     33.       Plaintiff incorporates the foregoing paragraphs as though the same were set

forth at length herein.

     34.       Experian violated its duty under 15 U.S.C. §1681i(a)(1)(A) to conduct a

good faith investigation into Plaintiff’s notice of dispute.

     35.       Plaintiff disputed information regarding the re-aging of the Verizon

account. However, Experian did not provide a reasonable investigation into the disputed

account as required by the Fair Credit Reporting Act.

       36.     The Plaintiff obtained a new credit report/disclosure on 01/25/2019

displaying the results of their dispute of the Verizon account.

       37.     On 01/25/2019, Plaintiff discovered that the “Date of Status” dates were re-

aged. The changes for the Plaintiff were as follows:

     Plaintiff’s Verizon account: Date of Status Changed from 09/2017 to 10/2017.

       38.     Experian allowed Verizon to re-age the account, just because Plaintiff

exercised a statutory right to dispute the accuracy of the account.

       39.     Verizon is and Experian is allowing Verizon to re-age Plaintiff’s accounts

by erasing account history. The account history is used to determine the age of an account.

Because the account history starts all over, it converts the older delinquencies into much

newer and more recent delinquencies.




                                                  8
 Case 4:21-cv-00069 Document 1 Filed 01/25/21 Page 9 of 14 PageID #: 9




       40.      If Experian would have conducted a reasonable and good faith

investigation, they should have determined that Verizon was erasing account history,

causing Experian’s “Date of Status” date to be re-aged to a newer date.

The section entitled “Procedure in case of disputed accuracy” under 15 U.S.C.

§1681i(a)(1)(A) reads:

       a) Reinvestigations in case disputed information

       (1) Reinvestigation required

                (A) In general-- Subject to subjection (f), if the completeness or accuracy
                    of any item of information contained in a consumer's file at a
                    consumer reporting agency is disputed by the consumer and the
                    consumer notifies the agency directly, or indirectly through a reseller,
                    of such dispute, the agency shall, free of charge, conduct a reasonable
                    reinvestigation to determine whether the disputed information is
                    inaccurate and record the current status of the disputed information, or
                    delete the item from the file in accordance with paragraph (5), before
                    the end of the 30 day period beginning on the date on which the
                    agency receives the notice of the dispute from the consumer or
                    reseller.

         And:

         15 U.S.C. §1681i(a)(5) reads:

             (5) Treatment of Inaccurate or Unverifiable Information

                    (A) In general. If, after any reinvestigation under paragraph (1) of any
                          information disputed by a consumer, an item of the information
                          is found to be inaccurate or incomplete or cannot be verified,
                          the consumer reporting agency shall-

                         (i)     promptly delete that item of information from the file of
                                 the consumer, or modify that item of information, as
                                 appropriate, based on the results of the reinvestigation;
                                 and

                         (ii)    promptly notify the furnisher of that information that the
                                 information has been modified or deleted from the file of
                                 the consumer



                                                 9
Case 4:21-cv-00069 Document 1 Filed 01/25/21 Page 10 of 14 PageID #: 10




       41.     Experian violated 15 U.S.C. §1681e(b), by not following reasonable

procedures to assure maximum possible accuracy. If Experian would have followed

reasonable procedures to assure maximum accuracy, Experian would not have allowed

Verizon to re-age their accounts.

       42.     Verizon is, and Experian is allowing Verizon to re-age Plaintiff’s accounts

by erasing account history. Since the account history starts all over, it converts the older

delinquency into a much newer and more recent delinquency.

       43.     Experian is allowing Verizon to erase their account history, causing

Experian’s “Date of Status” date to be re-aged to a newer date.

 Section 15 U.S.C. §1681e(b) reads:

       (b)Accuracy of the Report

               Whenever a consumer reporting agency prepares a consumer
               report it shall follow reasonable procedures as assure maximum
               possible Accuracy of the information concerning the individual
               about whom the report relates

                                 Verizon’s FCRA violations

     44.     Plaintiffs incorporate the foregoing paragraphs as though the same were set

forth at length herein.

     45.     Verizon violated its duty under 15 U.S.C. §1681s-2(b) to conduct a good faith

investigation into Plaintiffs’ notice of dispute and failing to delete or correct the inaccurate

information. After receiving a dispute notice from Experian, Verizon did not give a good

faith and reasonable investigation into the inaccurate information that was disputed by

Plaintiffs. Verizon should have discovered that the information they are providing Experian

was inaccurate. Verizon is re-aging Plaintiffs’ accounts, converting older delinquencies to



                                                  10
Case 4:21-cv-00069 Document 1 Filed 01/25/21 Page 11 of 14 PageID #: 11




new delinquencies, all by erasing the account history. For Verizon to be liable under 15

U.S.C. §1681, Plaintiffs must dispute the accounts with Experian, Experian then contacts

Verizon regarding the disputes, which they did, and Verizon is required to conduct a good

faith and reasonable “investigation” and provide Experian with corrected credit data or

delete the trade line. The credit data that Verizon is providing Experian is false, misleading

and inaccurate and if Verizon would have conducted a good faith, reasonable investigation,

they would have discovered the inaccurate data.

     The section entitled “Duty of Furnishers of Information Upon Notice of Dispute”
under 15 U.S.C. §1681s-2(b) reads:

                  (1)    After receiving notice pursuant to section 1681i(a)(2) of this title
            of a dispute with regard to the completeness or accuracy of any information
            provided by a person to a consumer reporting agency, the person shall

                         (A)     conduct an investigation with respect to the disputed
                    information:

                           (B)  review all relevant information provided by the
                    consumer reporting agency pursuant to section 1681i(a)(2) of this
                    title;

                          (C)    report the results of the investigation to the consumer
                    reporting agency;

                          (D)    if the investigation finds that the information is
                    incomplete or inaccurate, report those results to all other consumer
                    reporting agencies to which the person furnished the information and
                    that compile and maintain files on consumers on a nationwide basis.

                          (E)      if an item of information disputed by a consumer is found
                    to be inaccurate or incomplete or cannot be verified after any
                    reinvestigation under paragraph (1), for purposes of reporting to a
                    consumer reporting agency only, as appropriate based on the results of
                    the reinvestigation promptly
                             (i)           modify that item of information
                             (ii)          delete that item of information
                             (iii)          permanently block the reporting of
                                               that item of information



                                                 11
Case 4:21-cv-00069 Document 1 Filed 01/25/21 Page 12 of 14 PageID #: 12




       46.     Verizon is erasing their account history and is causing Experian’s “Date of

Status” dates to re-age to a more recent and newer date, causing damage. The more recent

the delinquency, the more it negatively effects credit ratings and scores.

       47.     By re-aging and manipulating of the account history older delinquencies to

report and reflect more current and newer delinquencies, Verizon and Experian artificially

lowered Plaintiff’s credit scores more than if the account was being reported accurately.

In addition, Potential lenders look at how recent delinquencies are on a credit report when

evaluating loan risks, the more recent the delinquency the higher the financial risk. The re-

aging of the account makes the older accounts look new again and thus at a higher risk for

default.

       48.     The conduct of Experian and Verizon was a direct and proximate cause, as

well as a substantial factor in bringing about the serious injuries, damages and harm to

Plaintiff that are outlined above and, as a result, Defendants are liable to compensate

Plaintiff for the full amount of actual, statutory, compensatory and punitive damages, as

well as such other relief, permitted by law.

       49.   As a result of Experian and Verizon’s conduct, Plaintiff has suffered

emotional and mental pain and anguish, and all to Plaintiff’s great detriment and loss.

       50.   As a result of Experian and Verizon’s conduct, Plaintiff has suffered actual

damages all to Plaintiff’s great detriment and loss.

       51.   At all times pertinent hereto, Experian and Verizon were acting by and

through their agents, servants, and/or employees who were acting within the course and

scope of their agency or employment, and under the direct supervision and control of the

Defendants herein.

                                                 12
Case 4:21-cv-00069 Document 1 Filed 01/25/21 Page 13 of 14 PageID #: 13




          52. At all times pertinent hereto, the conduct of Experian and Verizon as well as

that of their agents, servants and/or employees, was malicious, intentional, willful, reckless,

and in grossly negligent disregard for federal and state laws and the rights of the Plaintiff

herein.

                              DEMAND FOR JURY TRIAL

          53. Plaintiff demands trial by jury.

                                  PRAYER FOR RELIEF

          WHEREFORE, the Plaintiff seeks judgment in Plaintiff’s favor and damages

against the Defendants Experian and Verizon based on the following requested relief:

                  (a)   Actual damages pursuant to 15 U.S.C. §1681

                  (b)   Statutory damages pursuant to 15 U.S.C. §1681

                  (c)   Punitive damages pursuant to 15 U.S.C. §1681

                  (d)   Costs and reasonable attorney’s fees pursuant to 15 U.S.C. §1681n,

             §1681o

                  (e)Such other and further relief as may be necessary, just and proper.

Dated: January 25, 2021

                Respectfully submitted,


                               /s/Jonathan Raburn
                               Jonathan Raburn
                               ATTORNEY FOR PLAINTIFF
                               Louisiana Bar Roll No. 28728
                               McCarty & Raburn, A Consumer Law Firm, PLLC
                               2931 Ridge Rd, Suite 101 #504
                               Rockwall, TX 75032
                               jonathan@geauxlaw.com
                               Telephone: 225-412-2777




                                                  13
Case 4:21-cv-00069 Document 1 Filed 01/25/21 Page 14 of 14 PageID #: 14




                       /s/ Dennis McCarty
                       Dennis McCarty
                       ATTORNEY FOR PLAINTIFF
                       Mississippi Bar No. 102733
                       Federal Bar No. 993800
                       McCarty & Raburn, A Consumer Law Firm, PLLC
                        2931 Ridge Rd, Suite 101 #504
                        Rockwall, TX 75032
                       dennismccartylaw@gmail.com
                       Telephone: 817-704-3375
                       Fax (817) 887-5069




                                     14
